Citation Nr: 0830780	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the veteran.  


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

In this case, the veteran has asserted that he was exposed to 
several stressful events during his service in Vietnam which 
caused him to develop PTSD.  Review of the evidence shows the 
veteran has a current diagnosis of PTSD that is based upon 
his report of certain stressful events in service.  See 
private psychological evaluations dated June 2004 and 
September 2005.  Therefore, the controlling issue in this 
case is whether there is credible, independent evidence that 
the veteran's reported stressors actually occurred.  

At the May 2008 hearing, the veteran testified that his unit, 
the Fleet Air Support Unit, was stationed at Da Nang Air Base 
during his service in Vietnam.  The veteran testified that, 
on one particular day while walking to work, he observed the 
fuel farm explode suddenly.  He testified that he found 
individuals who were severely burned by the explosion and 
administered first aid on one such individual before they 
were evacuated to the hospital.  As to these stressors, 
however, the veteran has been unable to provide specific 
dates or names of individuals involved.  The Board notes 
that, without this detailed information, the U.S. Army and 
Joint Services Records Research Center (JSRRC) will be unable 
to conduct a meaningful search for pertinent information 
regarding the veteran's claimed stressors.  See November 2007 
File Memorandum.  

In this context, the Board notes the RO has not attempted to 
verify the claimed stressors, on the basis that the 
information provided by the veteran was too vague to send to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  However, the Board finds the veteran has provided 
at least one potentially verifiable stressor.  

At the May 2008 hearing, the veteran testified that he 
observed a C-121 airplane crash at Da Nang.  The veteran 
testified that, while the airplane was preparing for 
touchdown, a truckload of people crossed the runway causing 
the airplane to crash into the runway.  He testified that he 
assisted with helping the people who were injured and he 
observed people lying on the tarmac dead or dying.  The 
veteran did not testify as to the specific date this incident 
occurred.  However, after the hearing, the veteran submitted 
information and pictures from the Internet regarding an EC-
121 plane crash that occurred at Da Nang on March 16, 1970, 
with several fatalities.  Although this information shows 
that an airplane crash occurred at Da Nang during the time 
the veteran was there, the information does not contain 
details as to the circumstances giving rise to the crash.  
Thus additional development is warranted.  The Board also 
notes this information has not been reviewed by the RO and 
the veteran has not submitted a waiver of initial RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304 
(2006).  

It is also noted that the veteran has consistently reported 
that, in approximately October 1969, he suffered minor burns 
to his left side after the enemy threw a grenade at him and 
his flight crew while having a party on the beach in Da Nang.  
The veteran has reported that his friend, C.S., was also 
injured by the grenade, and he thought his friend died 
because he never saw him again.  To the extent possible, 
attempts to verify this alleged stressor should be 
accomplished.

Because development of evidence pertaining to the veteran's 
PTSD claim in this particular case could change the outcome 
of his claim for TDIU, such claims are inextricably 
intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(holding that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any appellate review on the other claim 
meaningless and a waste of judicial resources, the two claims 
are inextricably intertwined); see also Henderson v. West, 12 
Vet. App. 11 (1998).  Therefore, the Board finds that 
appellate consideration of the issue of entitlement to TDIU 
must be deferred, pending resolution of the inextricably 
intertwined issue of entitlement to service connection for 
PTSD.

In addition, it appears the veteran has not been advised as 
to how disability rating and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board is confident the RO will effectuate the 
requirements of the Court in this regard.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the veteran in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	The RO should attempt to verify the 
occurrence of the veteran's potentially 
verifiable stressor(s) with the U.S. 
Army and Joint Services Records 
Research Center (JSRRC).  The RO should 
provide copies of pertinent parts of 
the veteran's personnel records, 
including the veteran's unit 
assignments in Vietnam from August 1969 
to August 1970.  

a.	JSRRC should be requested to 
conduct a search of all of the 
available and appropriate sources, 
and provide any pertinent 
information, including unit 
histories and morning reports for 
the veteran's unit of assignment, 
which might corroborate the 
claimed stressor(s).  Any 
information obtained should be 
associated with the claims file.  
If the search efforts produce 
negative results, the claims file 
should be so documented.

b.	JSRRC should be specifically asked 
to verify the activities of the 
veteran's unit, Fleet Air Support 
Unit, at Da Nang Air Base in 
Vietnam, from August 1969 to 
August 1970.  Also request that 
JSRRC verify the occurrence of a 
grenade attack that occurred at or 
near Da Nang in approximately 
October 1969, which resulted in 
the injury of C.S.  Also request 
verification and detailed 
information regarding an EC-121 
airplane crash at Da Nang on March 
16, 1970.  

c.	Request that JSRRC research all 
locations in Vietnam where the 
veteran's unit was located and, if 
any additional locations are 
identified, indicate whether the 
unit was involved in combat 
activity at any pertinent time.

2.	Thereafter, the claims for PTSD and 
entitlement to a total rating based on 
individual unemployability due to service-
connected disability should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




